Allowable Subject Matter
         The following is the examiner’s reasons for allowance of claims 1, 3-8, 1015 and 17-20 (renumbered as 1-17):   Independent claims 1, 8 and 15 identify the following unique and distinct limitation: “determining a first similarity between the first object and the second object according to the multiple frames of the first images and the multiple frames of the second images, determining a moving speed of the first object according to the first shooting moment of each frame of the first images, determining a probability that the first object and the second object are the same object according to the moving speed of the first object, the distance, the first shooting moment and the second shooting moment and judging whether the first object and the second object are the same object according to the first similarity and the probability “. The closes prior art of record to Jiang et al. disclose object tracking, obtaining multiple frames of first images shot by a first camera apparatus and a first shooting moment of each frame of the first images, first images comprise a first object, obtaining multiple frames of second images shot by a second camera apparatus and a second shooting moment of each frame of the second images, the second images comprise a second object,  obtaining a distance between the first camera apparatus and the second camera apparatus and judging whether the first object and the second object are the same object according to the multiple frames of the first images, the first shooting moment of each frame of the first images, the multiple frames of the second images, the second shooting moment of each frame  of the second images and the distance,  however fails to anticipate or render the above render the above limitations obvious singularly or in combination.
                         
                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 Jan 22, 2022